268 F.2d 208
Robert Woodrow TROWBRIDGE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16306.
United States Court of Appeals Ninth Circuit.
June 15, 1959.

Robert Woodrow Trowbridge, in pro. per.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Arthur I. Gould, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before HEALY, ORR and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This case is here on appeal from a holding of the Tax Court [30 T.C. 879].


2
The petitioner in his 1954 tax return claimed exemptions for himself and three other persons, a woman and her two minor sons, none of whom were related to him by blood or marriage. These persons came to live with petitioner on March 5, 1954.


3
The only question at issue is whether or not the claimed dependents fall within the definition of dependents as contained in section 152(a)(9), Revenue Code of 1954, 26 U.S.C.A. § 152(a)(9), in the absence of their being members of petitioner's household throughout the taxable year.


4
The interpretation placed on the section by the Commissioner and the Tax Court finds support in the Regulations as well as in the Reports of both the Senate and House Committees.


5
The judgment of the Tax Court is accordingly affirmed.